UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1786


In re: MICHAEL RANKINS,

                    Petitioner.



               On Petition for Writ of Mandamus. (2:14-cr-00003-FL-1)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Michael Rankins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Rankins petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his motion seeking DNA testing of certain evidence from his

criminal proceeding, 18 U.S.C. § 3600(B) (2012. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court entered an order denying Rankins’ motion on August 12, 2019. Accordingly,

because the district court has recently decided Rankins’ case, we deny the mandamus

petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2